Title: To James Madison from Robert Dickson, 10 December 1807
From: Dickson, Robert
To: Madison, James



Sir
Gothenburg 10th. Decr. 1807.

It is with the greatest Concern I have the honor to acquaint you that Mr: David Airth who acted here as Vice Consul of the United States on the Full Power of the late Mr. Robert Champlin Gardiner of Rhode Island, died on the 2nd: Current.
Having managed for some Years back the Business of the deceased and the affairs of the Consulate entirely since the Appointment of Mr. Gardiner, I consider it a Duty devolving on me to continue to act as Consul and to protect the Trade & Interest of the United States untill the President may think proper to appoint another.
As I have resided in this Country a considerable part of my life during which time I flatter myself to have obtained a complete Knowledge of the Trade, Laws, Customs and general disposition of the Inhabitants, may I therefore be permitted to recommend myself to your notice as Successor to the deceased, and to sollicit Your influence with the President for that purpose, and I beg leave to assure you that no exertions on my part shall ever be wanting to advance the Interest of the Citizens of the United States and to fulfil the Duties of my office in the Strictest manner.
I have no doubt Some of my friends in America may also Sollicit You on my Account and they will at same time give the necessary information of my Character and Stability.  I have the honor to be with the Utmost Respect & Consideration Sir Your Most devoted hum. Servt.

Robt. Dickson

